TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00704-CV



                                 Rhett Webster Pease, Appellant

                                                  v.

                                Texas Attorney General, Appellee


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
          NO. 12,380, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Rhett Webster Pease has filed a notice of appeal from an “Order for

Issuance of Capias” issued by the trial court on July 27, 2007. Appellant’s notice of appeal is

untimely because it was filed more than thirty days after the order appealed from was signed by the

trial court. See Tex. R. App. P. 26.1. In addition, appellant appeals from an interlocutory order, not

a final judgment.

               This Court lacks jurisdiction over an appeal from an interlocutory order unless

jurisdiction is specifically provided by statute. See Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). No statute

authorizes an interlocutory appeal from an order for issuance of capias. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014 (West Supp. 2007) (providing for appeal from certain interlocutory orders).

Accordingly, we dismiss this appeal for want of jurisdiction.
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 8, 2008




                                                2